HALL, Judge.
The appellant, Bobby Adams, contends that the trial court was under the erroneous impression that it was required to impose life sentences due to Adams’s habitual offender status. He further contends that the trial court erred when it sentenced him as a habitual violent felony offender as to his convictions relating to his violation of probation. We agree with both contentions.
The state concedes that the trial judge may not have understood that life sentences imposed pursuant to section 775.-084(4)(b), Florida Statutes (1989), were discretionary. The state also concedes that the sentencing order erroneously indicates Adams to be a habitual violent felony offender relative to the convictions for which he was originally placed on probation.
We therefore remand the case for correction of the written sentencing order to conform to the trial court’s oral pronouncement as to Adams’s violation of probation convictions. The cause is further remanded for resentencing of Adams pursuant to Burdick v. State, 594 So.2d 267 (Fla.1992).
Accordingly, the case is remanded with directions consistent with this opinion.
SCHOONOVER, A.C.J., and PARKER, J., concur.